Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a first and second metallic layer having different reflectance of visible light (see at least Fig. 23, items 212a and 212b and paragraph [0231] of Misaki USPN 2012/0241408 teaching a touch panel including aluminum and molybdenum layers).  
The prior art of record further teaches drive electrodes and detection electrodes in a stack (see at least Fig. 2, items 11 and 12 and paragraph [0040] of Kosugi et al. USPN 2015/0277485) as well as drive and detection electrodes on opposing substrates (see at least Fig. 3, items 120 and 140 of He USPN 2014/0253826 and Fig. 1, items 12 and 19B of Teraguchi et al. USPN 2012/0249454).

However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “fingerprint detection device, comprising: 
a substrate; 
a plurality of drive electrodes provided on one surface side of the substrate and arranged in a first direction; 
a plurality of detection electrodes provided on the one surface side and arranged in a second direction intersecting the first direction; and 
an insulating layer provided in a normal direction of the substrate between each of the drive electrodes and the corresponding detection electrodes, 
the detection electrodes intersect the drive electrodes in the normal direction of the substrate, 
each of the detection electrodes includes: 
a first metallic layer; and 
a second metallic layer positioned closer to the one surface than the first metallic layer to the one surface, and 
the first metallic layer has a reflectance of visible light lower than that of the second metallic layer” (see at least claim 1 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Misaki (USPN 2012/0241408) teaches a touch panel including aluminum and molybdenum layers; 
Nomura (USPN 2015/0309358) teaches a detection electrode composed of aluminum or molybdenum;
Kosugi et al. (USPN 2015/0277485), He (USPN 2014/0253826), Teraguchi et al. (USPN 2012/0249454), Abe et al. (USPN 2001/0047687), Noguchi (USPN 2017/0123566) teach driving and sensing electrodes in a stack; and
Takaoka et al. (USPN 2012/0247207) and Tian (USPN 2019/0049597) teach driving and sensing electrodes side by side on the same substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623